          Case 1:20-cv-01419-SLC Document 21 Filed 10/14/20 Page 1 of 2




                                            Plaintiff's Letter-Motion for a 30 day extension of the
                                            briefing schedule (ECF No. 20) is GRANTED and the
                                            proposed amended briefing schedule set forth by
                                            Plaintiff is ADOPTED. Plaintiff's motion is due by
13 October 2020                             Wednesday, November 18, 2020.

                                            The Clerk of Court is respectfully directed to close ECF
Honorable Sarah L. Cave                     No. 20.
U.S. Magistrate Judge
Southern District of New York               SO-ORDERED 10/14/2020
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007


Re: Murphy v. Comm’r of Social Security, 20 CV 01419 (SLC)


Dear Magistrate Judge Cave:

        I represent the plaintiff, Meredith Murphy, in her Social Security appeal. I appeared in
this case in late August, after the action was filed. (Dkt. 16) I write now to respectfully request
an amendment to the current briefing schedule. This is Plaintiff’s first request for a change to the
schedule, and this request is made with the consent of opposing counsel.

        I ask for an amendment to the current briefing schedule to accommodate an additional 30
days to file Plaintiff’s motion. Currently, the briefing schedule is as follows:

       (1) Plaintiff’s motion and accompanying memorandum of law is due on or by October
           19, 2020;

       (2) Defendant’s cross motion and accompanying memorandum of law is due on or by
           December 18, 2020; and

       (3) Plaintiff’s reply, if any, is due on or by January 15, 2021. (Dkt. 19)


       I respectfully request the following changes to the current scheduling order as follows:

       (4) Plaintiff’s motion and accompanying memorandum of law is due on or by November
           18, 2020;


                            40 Rector St, 9th Fl, New York, NY 10006
                              Tel: 646.602.5600 | Fax: 212.533.4598
                                urbanjustice.org | @urbanjustice
          Case 1:20-cv-01419-SLC Document 21 Filed 10/14/20 Page 2 of 2




       (5) Defendant’s cross motion and accompanying memorandum of law is due on or by
           January 19, 2021; and

       (6) Plaintiff’s reply, if any, is due on or by February 5, 2012.


         I make this request because two of the attorneys in my small unit recently resigned and
this staffing change requires a re-allocation of current cases to remaining staff, including myself.
In addition, I personally have experienced some minor medical issues which should resolve by
the end of this month but which have resulted in unexpected absences. The dates proposed in
this letter are acceptable for Defendant, as well.

       Thank you for considering this request.


Sincerely,




Ann P. Biddle
Litigation Supervisor
Mental Health Project


cc:    AMANDA F. PARSELS
       Assistant United States Attorney
       Southern District of New York
       86 Chambers Street, 3rd Floor
       New York, NY 10007
       (212) 637-2780
       Amanda.Parsels@usdoj.gov


Filed via ECF




                                                                                          Page 2 of 2
